Case 8:20-cv-01922-JLS-DFM Document 57 Filed 01/13/21 Page 1 of 1 Page ID #:1578



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:20-cv-01922-JLS-DFM                                     Date: January 13, 2021
  Title: Cynthia Brown v. The Bank Of New York Mellon

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

               Melissa Kunig                                           N/A
               Deputy Clerk                                       Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

                Not Present                                       Not Present

  PROCEEDINGS: (IN CHAMBERS) ORDER DENYING PLAINTIFF’S EX
               PARTE APPLICATION (Doc. 53)

         Before the Court is pro se Plaintiff Cynthia Brown’s Ex Parte Application for a
  Temporary Restraining Order (App., Doc. 53). Although styled as an ex parte
  application for a temporary restraining order—Plaintiff’s third—the Application amounts
  to a second motion for reconsideration, the first of which was already denied by the
  Court. (See Order Denying Ex Parte Mot. for Recons., Doc. 40). The Court outlined the
  standard for a motion for reconsideration in its prior Order (id.), and will not reiterate it
  here. The instant Application contains no additional basis on which to reconsider the
  Court’s ruling on Plaintiff’s initial ex parte application for a temporary restraining order.
  For the same reasons expressed in the Court’s prior Order denying reconsideration (Doc.
  40), Plaintiff’s Application is therefore DENIED.
         While the Court sees no basis for any further ex parte applications by Plaintiff, to
  the extent one is filed, Defendant need not incur the cost of responding unless and until
  directed to do so by the Court.


                                                                Initials of Deputy Clerk: mku


  ______________________________________________________________________________
                             CIVIL MINUTES – GENERAL                          1
